MEMORANDUM ***
Avedis Meshefedjian and Angele Kokshanian, natives and citizens of Syria, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we deny the petition for review.
On remand, the IJ found that petitioners failed to establish eligibility for withholding of deportation. We agree. Upon review of the record, we conclude that petitioners have offered no evidence to show that it is more likely than not that they would be persecuted if returned to Syria. Accordingly, substantial evidence supports the IJ’s determination. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 901 (9th Cir.2004), petitioners’ voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.